IN THE UNITED STATES DISTRICT COURT
FOR TI-[E NORTHERN DISTRICT OF MISSISSIPPI

GREENVILLE DIVISION
SCOOTER LYNN ROBINSON PLAINTIFF
V- No. 4:18CV229-GHD-DAS
.]ERRY WILLIAMS, ET AL. DEFENDANTS
MEMORANDUM OPINION

This matter comes before the court on the pro se prisoner complaint of Scooter Lynn
Robinson, who challenges the conditions of his confinement under 42 U.S.C. § 1983. F or the
purposes of the Prison Litigation Refonn Act, the com‘t notes that the plaintiff was incarcerated when
he filed this suit. "[he plaintiff has brought the instant case under 42 U.S.C. § 1983, which provides a
federal cause of action against “[e]very person” who under color of state authority causes the
“deprivation of any rights, privileges, or immunities secured by the Constitution and laws.” 42 U.S.C.
§ 1983. As the instant complaint is a photocopy of the complaint in an ongoing 2017 case Mr.
Robinson filed in the United States District Court for the Southem District of Mississippi, the instant
case will be dismissed without prejudice

On October 17, 2018, Scooter Lynn Robinson filed a complaint under 42 U.S.C. § 1983 in the
United States District Court for the Southem District of Mississippi styled Robinson v. Hall,
3:17CV807-CWR-FKB. That case is ongoing. Then, on November 13, 2018, Mr. Robinson
photocopied his complaint in the Southem District case and filed it in this court, thus initiating the
present - identical - case, It is unclear Why Mr. Robinson chose to tile the instant case, but
proceeding with two parallel identical cases in different districts is the very picture of judicial
inefliciency, Wasting the time of the plaintif'r`, the defendants, and the court. ln addition, even if this

court were to proceed with the instant case, the possibility would exist that this court and our sister

court would enter conflicting rulings on the same issues, thus muddying the waters regarding the law
of the case. There is simply no good reason for the instant case to proceed in this court, but there are
amply reasons that it should not.
Conclusion
For the reasons Set forth above, the instant case will be dismissed without prejudice to the
plaintiffs ability to continue litigation of these issues in the United States District Court for the
Southem District of Mississippi, where he initially filed suit. A final judgment consistent with this

memorandum opinion will issue today.

SO ORDERED, this, the 2'_'2 l"day of February, 2019.

/JL IJ. Sa».:.o....

SENIOR IUDGE

